DENSON, J.
Any person entitled to share in the distribution of an estate has the right to have the estate administered in a court of equity without assigning any special equity for transferring the estate to such court. —Bromberg v. Bates, 98 Ala. 621, 13 South. 557; Id., 112 Ala. 363, 20 South. 786; Ligon v. Ligon, 105 Ala. 464, 17 South. 89; Baker v. Mitchell, 109 Ala. 490, 20 South. 40; Greenhood v. Greenhood, (Ala.) 39 South. 299. It seems that the statement of this proposition should be a sufficient answer to the first ground of .the demurrer to the bill. The fact that the will devises and bequeaths the property to the defendant during his life presents no obstacle to the assumption by a court of equity of tlie administration of the estate; especially is this so, when the bill is filed by the remainderman, and it is'averred in the bill that the defendant has invested a part of the property bequeathed by the will in other property, and has taken the title in his own name absolutely, and in disregard of complainant’s reversionary rights, thus making it easy and possible for defendant to dispose of *508the property to innocent third parties, and finally deprive the complainant of her rights under the will. — Bethea v. Bethea, 116 Ala. 265, 22 South. 561.
The fifth ground-of demurrer is a misconception .of the purpose of the bill. But we would not he understood as holding that the complainant is entitled to relief that would deprive the defendant of the use of property .devised or bequeathed him during his life. The averments of the bill nor the demurrers call for a construction of •the exhibit to the hill marked “A.” Nor is it necessary to determine the effect of the will with respect to Exhibit A. It may he said of all the grounds of the demurrer that they are addressed to the bill as a whole, and if .the complainant is entitled to any relief at all, the demurrer is properly overruled.- — George v. Railroad Co., 101 Ala. 607, 14 South. 752. That the complainant -.is entitled to have the administration of the estate removed to the chancery court seems to be clear. '
The decree overruling the demurrer must be affirmed.
Affirmed.
Weakley, C. J., and Haralson and .Dowdell, JJ., concur.